Detailed Action
This action is in response to application filed on 02/18/2022, which claims priority to provisional application no. 63/186229 filed on 05/10/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-10 are rejected.

Drawings
The drawings submitted on 02/18/2022 are accepted. 

    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al. (US 2019/039410 A1, referred hereinafter as D1) in view of in view of Chachek et al. (US 2020/0302510 A1, referred hereinafter as D2).
	

As per claim 1, D1 discloses, 
A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one processor to perform operations comprising, (D1, title, abstract, figure 7).  
reading an input image, (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 parses the document/image to extract form fields).  
generating a parallel text stream indicating an accurate description of the image, (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages.).
generating a user interface using an optimized regular expressions algorithm, (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 including algorithm/modules that parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages.  The examiner notes that the terms in “optimized regular expression” in the limitations of “optimized regular expressions algorithm” is fairly construed as merely non-functional descriptive material.). 
learning user input and executing accurately predicted user input, and displaying generated information on the user interface (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 including algorithm/modules that parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages, where the fields of the form is populated with data extracted from the conversation and displayed to the user as shown in figures.).
As noted above, pdf/html documents of D1 can fairly/arguably be construed as “image” or image file which processed to extract various data; nevertheless, for the sake of completeness, D2 (figure 5, 10, 19,  0025, 0111-0112, 0118, ) explicitly discloses capturing images, and performing various analysis including OCR and computer vision analysis to extract and/or determine various textual data. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious with predicable results of using computer vision/ocr techniques to extract various data form images, and provide augmented image/presentation/interfaces with supplemental information of interest to the user as disclosed D2.   

	
	
	 

As per claim 2, D1 discloses,
A system to generate user interfaces in real-time and acts as on [interface/display], the system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that when executed, cause at least one processor to perform operations comprising, (D1, abstract, figure 7 and accompanying text discloses computing device having processor/memory, and touchscreen.). 
detecting an image or video and generating text stream of the image or video, (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages.).
learning user input and auto-filling forms using the learned user input; generating a dynamic user interface in real-time and displaying the generated user interface on [display], (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 including algorithm/modules that parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages, where the fields of the form is populated with data extracted from the conversation and displayed to the user as shown in figures.). 
As noted above, pdf/html documents of D1 can fairly/arguably be construed as “image” or image file which processed to extract various data; however, D1 fails to expressly disclose a transparent virtual glass surface.
However, D2 (figure 5, 9-10, 19,  0025, 0111-0112, 0118, ) explicitly discloses/shows capturing images, and performing various analysis including OCR and computer vision analysis to extract and/or determine various textual data, and display/overlaying various data on the of image as a transparent virtual glass surface. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious with predicable results of using computer vision/ocr techniques to extract various data form images, and provide augmented image/presentation/interfaces with supplemental information of interest to the user as disclosed D2.   

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
further comprises the processor performing a device-to-device communication, (D1, figure 3 and accompanying text device-to-device communication). 

As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
further uses a chat protocol, (D1, abstract, figures 1-5 accompanying text, 0023-0024 discloses modules for facilitating chat functionality/protocol.).

As per claim 5, the rejection of claim 2 further incorporated, D1 discloses,
further automates a task according to previous user input and the previous context in which the user gave the input, (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 including algorithm/modules that parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages, where the fields of the form is populated with data extracted from previous inputs, context, and content the conversation in the chat and displayed to the user as shown in figures.).

As per claim 6, the rejection of claim 2 further incorporated D1 disclose,
is further implemented in a smartphone, (D1, 0032, figure 7 and accompanying text disclose smartphone). 

As per claim 7, the rejection of claim 2 further incorporated, D1 discloses,
is further implemented as a [modules/software], (D1, 0066). 
D1 fails to expressly disclose - plug-in in a browser.
However, the examiner takes official notice that software modules/functionality implemented as plug-in in a browser was notoriously well known before effective filing of the invention.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include software modules/functionality implemented as plug-in in a browser.  This would have been obvious with predicable results of extending functionality of a browser as known in the  art and to one ordinary skill in the art. 

As per claim 8, the rejection of claim 2 further incorporated, D1 discloses,
further uses the camera of a smartphone, and learn image (D1, 0049 including device having camera, and detecting/extracting data from documents/images). 
D1 fail to expressly disclose - uses the camera of a smartphone to capture and learn images.
However, D2 (figure 5, 9-10, 19,  0025, 0111-0112, 0118, ) explicitly discloses/shows capturing images via camera of smartphone/device, and performing various analysis including OCR and computer vision analysis to extract and/or determine various textual data, and display/overlaying various data on the of image as a transparent virtual glass surface. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious with predicable results of using computer vision/ocr techniques to extract various data form images, and provide augmented image/presentation/interfaces with supplemental information of interest to the user as disclosed D2.   


As per claim 9, D1 discloses,
A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one processor to perform operations comprising, (D1, title, abstract). 
extracting information from an image; learning user inputs; auto-completing forms or text boxes; generating a dynamic user interface in real-time; and displaying the generated user interface, (D1, abstract, figures 1-5, 0023-0024 discloses receiving various documents/image in a chat environment, where the system of D1 including algorithm/modules that parses the document/image to extract form fields, and displays various fields in a similar manner as document but in “conversationalized” form in the chat interface as stream of messages, where the fields of the form is populated with data extracted from previous inputs, context, and content the conversation in the chat and displayed to the user as shown in figures.).
As noted above, pdf/html documents of D1 can fairly/arguably be construed as “image” or image file which processed to extract various data; nevertheless, for the sake of completeness, D2 (figure 5, 10, 19,  0025, 0111-0112, 0118, ) explicitly discloses capturing images, and performing various analysis including OCR and computer vision analysis to extract and/or determine various textual data. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious with predicable results of using computer vision/ocr techniques to extract various data form images, and provide augmented image/presentation/interfaces with supplemental information of interest to the user as disclosed D2.   


As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
further extracts information on from an image using computer vision, (D1, 0038 discloses extracting data from document/image by detecting fields/boxes and/or bounding boxes (e.g. fairly construed “computer vision”).  Alternatively, D2 (figure 5, 10, 19, 0025, 0111-0112, 0118) explicitly discloses capturing images, and performing various analysis including OCR and computer vision analysis to extract and/or determine various textual data.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious with predicable results of using computer vision/ocr techniques to extract various data form images, and provide augmented image/presentation/interfaces with supplemental information of interest to the user as disclosed D2.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144